Exhibit 10.52

 

International Textile Group, Inc. ("ITG")

2016 Management Incentive Plan ("MIP" or "Plan")

●      Purpose

The ITG Management incentive Plan ("Plan") is designed to promote superior
operating performance for the Company and each business unit. In so doing, the
Plan provides an annual opportunity for participating employees to earn cash
bonuses related to the achievement of pre-determined performance goals.

 

●      Participation

The Plan is designed to include selected managerial employees (excluding those
employees who participate in any other incentive or sales compensation plan).
The Chief Executive Officer is responsible for approving all participants in the
Plan.

 

Target bonus opportunities, defined as a percentage of base salary, are
established for each participant In the Plan. Individual target bonus
percentages are determined from competitive salary studies and internal
comparisons based on the job level and responsibilities of participants.
Participants may earn more or less than the target opportunity based on business
unit and/or Company performance, Participants are to be notified in a
participation letter of the target bonus incentive they are eligible to earn and
the range of opportunity above and below this target level.

 

Participants who become eligible to participate in the Plan during the Plan
period may be eligible for a pro-rated bonus award, based on the duration of
their participation and the discretion of the Executive in charge of that
particular business unit. Participants who transfer between business units
during the Plan period will be eligible to receive any earned bonus award based
on the performance of the business unit to which they are assigned at the end of
the Plan period. Participants whose employment with ITG is terminated prior to
the last scheduled workday of the Plan period will not be eligible to receive a
bonus award.

 

●     Performance Measure

The specific performance measures for the Plan are established and approved by
the Compensation Committee of the Board of Directors of 1TG (the "Committee")
each year. The Committee retains sole discretion in the establishment of
performance goals for all participants. For division staff participants, 60% of
the bonus opportunity is based on EBITDA performance of the business group and
40% of the bonus opportunity is based on strategic and operating objectives that
impact profitability and growth. For plant participants (or those with group
manufacturing responsibilities), 60% of the bonus opportunity is based on EBITDA
performance of the division and 40% of the bonus opportunity is based on
strategic and operating objectives for the plant(s) that impact profitability,
growth, and continuous improvement. For Corporate support participants, 60% of
the bonus opportunity is based on Total Company EBITDA and 40% of the bonus
opportunity is based on Total Company Cash Flow. For both EBITDA and Cash Flow
measures, the following items are excluded from the calculations: approved
capital expenditures financed by debt, and MIP expense and cash payments. In
establishing goals for the year, the Committee has established "Threshold"
performance levels (below which no bonus payments are earned) as well as
"Excellence" performance levels (above which no additional bonus payments are
earned).

 

For performance below the Threshold level, no bonus awards are earned. For
performance at the Threshold performance level, participants earn 50% of the
Target bonus opportunity. For performance at the Business Plan level of
performance, participants earn 100% of the Target bonus opportunity. For
performance at or above the Excellence level of performance, participants earn
200% of the Target bonus opportunity. For performance levels between Threshold
and Target or between Target and Excellence, participants earn proportionately
increasing bonus awards as outlined in the participation fetter.

 

At the end of the performance period, the EVP and CFO of 1TG will calculate the
actual results for each business unit, using generally accepted accounting
practices. This will determine the actual bonus award earned, if any, for
participants. Of the bonus amount earned, the unit Executive and the CEO of ITG
retain the right to allocate up to 25% of the bonus amount on a discretionary
basis to recognize individual performance and contribution situations. The
Committee approves bonus awards for the CEO and all executive officers and
approves aggregate bonus payments for all participants. The Committee retains
the right, in its sole discretion, to adjust payments (Individually or in the
aggregate) to recognize extraordinary situations.

 

Bonus payments, if any, are paid to participants only after results have been
certified and approved by the Committee. Bonus payments will be made in the
calendar year following the end of the Plan year,

 

●         Plan

The above is a description of the MIP established by the Committee. The Plan may
be amended, altered, suspended, or terminated in whole or in part at any time,
at the sole discretion of the Committee. The Committee has approval authority
for the compensation of executive officers and will approve aggregate bonus
payments for all participants. Administrative functions of the Plan are
delegated to ITG Management. The Plan Administrator for the Plan has been
designated as the Vice President of Human Resources and Corporate
Communications. The CEO and the Plan Administrator shall have the discretionary
authority to determine eligibility for Plan participation and interpret Plan
provisions.

 

 